1. European Chemicals Agency (REACH) (vote)
- Before the vote:
(DE) Mr President, with the significance of the following votes and the extent of REACH in mind - for 5 000 amendments to it were tabled over the past five years, and the document currently contains 1 000 of them - I would just like to make two brief points.
The first is that I would like to extend very warm thanks to the rapporteur, Mr Sacconi, and to the shadow rapporteurs, for the work they have done, which was a massive job to tackle, and they did it splendidly, so my heartfelt thanks for that.
(Applause)
That, Mr President, promptly brings me to my second point, which is to ask just what has emerged from the trilogue. We met with the Finnish Presidency of the Council on five occasions; the meetings were not always totally straightforward, and they were once briefly interrupted. What came out of them is before you today in the shape of Amendment 191, which is at the heart of what today's vote is about, and, for the sake of a compromise into which this House has put so much of itself, in a way it never will again, I urge you to vote in favour of it. To our friends in the Group of the Greens/European Free Alliance I will say that the other amendments will lapse or must not be allowed to jeopardise this important and valuable compromise.
Mr President, ladies and gentlemen, I should like to make it clear first of all that I am sitting in this seat not because there has been a 'palace coup' within the Socialist Group in the European Parliament, but for logistical reasons, to make it easier to give voting instructions.
Mr Florenz, the committee chairman, has already mentioned the essential points about the content and the difficulty in reaching the outcome that we achieved in the agreement with the Finnish Presidency. It is now my job to say that this outcome is like a fresco painted by a team of artists: many people have been involved - I recall that ten parliamentary committees have worked on it. In particular, two committees have cooperated very closely with the Committee on the Environment, Public Health and Food Safety. I therefore thank Mrs Ek and Mr Nassauer, the draftsmen for those two committees. Then I thank all the shadow rapporteurs in the Committee on the Environment: Ria Oomen-Ruijten, Chris Davies, Carl Schlyter and Caroline Lucas, Jens Holm, Johannes Blokland and Alessandro Foglietta, as well as the secretaries of the committees and political groups.
We have encountered five presidencies; the British Presidency at first reading and now the Finnish Presidency have played particularly decisive roles. We have also got to know a number of Commissioners, because REACH was launched during the previous parliamentary term. The Commissioners responsible then were Mr Likanen and Mrs Wallström, and now they are Mr Verheugen and Mr Dimas.
We have therefore seen many things, had a great many opportunities for discussion, and distilled all that work into today's conclusion. I have not the slightest doubt that this Parliament's sense of responsibility will confirm our decisions and at last make it possible to send out a strong message to Europe's citizens: REACH will be up and running on 1 June 2007.
Some may say that the result of all this is not a brilliant product, but in the meantime it will start operating, and I am sure that it will produce highly significant results for people's safety, for health, for the environment and, not least, for the competitiveness of European industry.
(Applause)
- Following the approval of option 1:
Mr President, ladies and gentlemen, this excellent result, for which I thank this House, will now be followed by a series of amendments not covered by the compromise.
I will agree with many of the amendments, but it is quite clear that voting for and adopting them would mean forcing us to go through conciliation for the sake of some marginal points, and that would really be the wrong thing to do, as it would put back the application of the regulation.
(Applause)
(IT) Mr President, ladies and gentlemen, on a point of order, I should like to point out to the Chamber that, in respect of this debate, two speeches have been made in which voting instructions have been given during the vote.
Please, this is a sensitive moment, and the positions of those who are going to vote in favour of the amendments, for example, should also be respected.
(Applause)
- Before the vote on Amendments 176 and 178:
(SV) Mr President, the rapporteur said that there will be conciliation if these amendments are adopted. We do not know this for a fact, however. If we approve the amendments, the Council may well accept them, but we will not know this until COREPER has made a decision. There is thus no automatic link between adopting the amendments and conciliation.
(Applause)
- Before the vote on the common position:
Mr President, ladies and gentlemen, I should just like to say thank you once again.
In this House today, I think that Europe 'batte un colpo', as we say in Italian: it has scored a victory on a very sensitive subject for the people and for the companies involved.
(Applause)